Citation Nr: 0027671	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-03 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.   

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to May 1969.  

In an August 1998 rating action, the RO increased the 
veteran's service connected PTSD from 30 percent to 50 
percent disabling.  The veteran appealed for a higher rating.  
In a January 1999 rating action, the RO denied the veteran's 
claim for a total disability rating based on individual 
unemployability.  The veteran appealed the RO's decision.

The veteran provided testimony at a hearing before an RO 
hearing officer in May 1999 and at a hearing before the 
undersigned Veterans Law Judge at the Board of Veterans' 
Appeals (Board) in Washington, D.C. in July 2000.  
Transcripts of both hearings are of record. 


FINDINGS OF FACT

1.  The veteran's PTSD has been shown to be productive of no 
more than considerable social and industrial impairment 
and/or occupational and social impairment with reduced 
reliability and productivity.

2.  The veteran's service-connected disability does not 
preclude him from securing or following a substantially 
gainful occupation.



CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1999).

2.  The veteran is not individually unemployable by reason of 
his service-connected disability. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran contends that his PTSD is more severe than 
currently evaluated and that he should receive a higher 
evaluation.  Furthermore, he contends that he is unemployable 
due to his service-connected PTSD.

A VA outpatient treatment record dated in February 1998 
revealed that the veteran complained of nightmares and 
continued nocturnal awakenings.  It was noted that he got 
depressed sometimes.

The veteran was afforded a VA psychiatric examination in 
April 1998.  He reported that he suffered from extreme 
insomnia and that he is awakened every two hours at night.  
During this time, he is bothered by recurrent nightmares 
which startle him into waking up and cause night sweats.  He 
stated that he had little to no motivation or ambition to 
accomplish any normal activities or goals.  He lays around a 
good deal of time feeling depressed.  He presently lived 
alone and stated that due to the severity of his nightmares, 
he got rid of all the guns and weapons that he previously had 
around the house.  His depression had apparently produced 
some suicidal ideation.  He also reported that he had been 
very irritable and short tempered and that he would get into 
occasional arguments with people.  He apparently isolated 
himself socially and stayed away from people.  He felt that 
these behaviors were worse at night than during the day.  At 
night, he would unplug his phone and did not wish to interact 
with anyone.  He stated that he flies off the handle in a 
heartbeat.  He was fearful that he would do something that 
will send him to jail and therefore, maintains his withdrawal 
and isolation as much as possible.  He did admit to 
occasional interaction with very few friends, but it was 
quite limited.  He had been divorced for 14 years.  He denied 
any specific panic attacks, but the examiner noted an 
undercurrent of stress and anxiety.  He has left several jobs 
over the years after being annoyed or irritated with fellow 
workers or bosses.  He reported that he still had a fairly 
severe startle response to any loud noises especially one 
that sounds like a gun shot.   He experiences intrusive 
thoughts and memories of events from Vietnam.  

The examiner noted that the veteran has been diagnosed with 
diabetes mellitus and hypertension.  He suffered a stroke 
about 12 years ago.  Following the stroke, it took him a long 
period of time in order to relearn how to talk as well as use 
his left arm and he still required a lot of medication in 
order to deal with his problems.

On mental status examination, the spoke in a clear manner, 
but tended to ramble somewhat and needed to be directed 
several times to stay on the topic.  However, there was no 
presence of any delusions or hallucinations and he appeared 
to be in good reality contact.  He was oriented to all three 
spheres.  He was able to concentrate and focus reasonably 
well remembering six digits forward and five digits backward.  
His memory for recent events was intact.  He did have some 
difficulty in recalling specifics with regard to remote 
memory, but there did not appear to be any cognitive loss to 
any significant degree.  General reasoning or judgment 
appeared to be within normal limits.  There was no sign of 
any bizarre or idiosyncratic thought.    

It was the examiner's impression that the veteran suffered 
from PTSD secondary to his military service.  He stated that 
the veteran clearly did appear to be somewhat depressed in 
terms of affect which has been exacerbated by his health 
problems.  Due to a combination of physical as well as mental 
difficulties, the veteran's employability had eroded over the 
years.  The examiner further commented that with focus 
primarily on the emotional and psychological difficulties 
related to the PTSD and accompanying depression, the 
veteran's global assessment of functioning appeared to be 
equal to 55.  This score was consistent with moderate 
difficulty in social and occupational areas and is consistent 
with the fact that the veteran has few friends, has had 
numerous conflicts with peers and coworkers in the past, and 
is not able to be gainfully employed due to the chronic sleep 
deprivation.

In an August 1998 rating action, the RO increased the rating 
for the veteran's service connected PTSD from 30 percent 
disabling to 50 percent disabling.  The veteran appealed for 
a higher rating.

In a VA outpatient treatment record dated in October 1998, it 
was noted that the veteran had many difficulties with sleep 
due to chronic skin problems, anxiety, and PTSD.  He was not 
particularly depressed but he was mildly anxious.

The veteran filed his claim for a total disability rating in 
January 1999.  He indicated that his PTSD prevented him from 
securing or following any substantially gainful occupation.  
He further indicated that he last worked full-time was in 
June 1984 as a mason.  He noted that he became too disabled 
to work in February 1997.

In a January 1999 rating action, the RO denied entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disability.

In conjunction with his appeal for an increased rating for 
PTSD, the veteran provided testimony before an RO hearing 
officer in May 1999.  He reported that his PTSD had increased 
in severity.  He stated that he now experienced nightmares 
every night and that he has difficulty maintaining 
relationships.  He was receiving ongoing psychiatric 
treatment at a VA hospital.

In a July 1999 VA outpatient treatment record, it was noted 
that the veteran continued to have frequent awakenings and 
nightmares.  The examiner questioned whether the awakenings 
were due in part to the veteran's weight.  He was depressed 
and anxious but there was no suicidal ideation. 

At an October 1999 VA psychiatric examination, the veteran 
was cooperative but very limited in his comprehension of the 
examiner's questions and at times replied in tangential ways.  
He stated that his nightly dreams had become worse since he 
stopped relying on alcohol.  He slept on his couch with a 
loaded rifle and a pistol nearby, always apprehensive and 
vigilant that there might be some reason for him to have to 
defend himself at night.  He did not describe clear and 
persistent thoughts of there being an enemy outside or that 
that is what is going through his mind when he hears the 
noises.  There was more a vague and general feeling of alarm 
and the need to defend himself, but without flashback 
experiences or specific references to Vietnam.  He admitted 
that he often became very depressed.  He is very uneasy in 
public places and if he has to go any place where there are 
other people, he will make it very brief and get out as soon 
as he can.  He seemed to use avoidance quite a bit to keep 
away from things that are disturbing to him, such as 
disturbing news coverage or war movies.  He has had 
occasional suicidal thoughts but never maintained any serious 
suicidal ideation.

The examiner's impression was that the veteran's depression 
seemed quite real.  The veteran stated that he felt like he 
no longer had any ambition for work and that he was quite 
discouraged over his mounting physical health problems.  The 
examiner commented that it appeared that at the present time, 
the diagnosis was PTSD of a moderate degree marked primarily 
with depressive moods.  The veteran's dreams were recurring 
and they are worse since his reliance on alcohol.  A global 
assessment of functioning score of 55 was assigned.

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the Board in Washington, D.C. in July 
2000.  It was his contention that the VA psychiatric 
examination was inadequate to determine the current severity 
of his PTSD.  The veteran stated that he has a couple of 
friends, but that he does not go out.  He complained of 
frequent nightmares.  With regard to his claim for a total 
disability rating, the veteran testified that he has not 
worked in over five years.  When he did work, he worked as a 
mason.  He stated that he stopped working due to diabetes 
which was affecting his legs.  The veteran's representative 
acknowledged that the veteran is suffering from several non-
service connected disorders such as hypertension, recovery 
from a stroke, and diabetes.    

II.  Analysis

Initially, the Board notes that the veteran's claims for an 
increased rating and a total rating are well-grounded. 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999). 
This finding is based on the veteran's evidentiary assertion 
that his service-connected disability has increased in 
severity. See Drosky v. Brown, 10 Vet. App. 251, 254 (1997) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992)). There is a duty to assist the veteran in developing 
the facts pertinent to his claim pursuant to 38 U.S.C.A. § 
5107(a) (West 1991). However, all facts necessary for 
adjudication of the issues have been developed.

Increased Rating for PTSD

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern. Further, 
although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). Therefore, although the Board has thoroughly reviewed 
all medical evidence of record, the Board will focus 
primarily on the most recent medical findings regarding the 
current level of the veteran's service-connected acquired 
psychiatric disability.

Under the applicable criteria, a 50 percent disability 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships. A 70 percent 
disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships. A 100 percent 
evaluation requires total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (1999).

After a review of the record, the Board finds that the 
preponderance of the evidence is against an increased rating 
for PTSD. The veteran's PTSD symptomatology has been shown to 
be manifested by nightmares, intrusive memories, flashbacks, 
depression, and anxiety.  Two VA examiners have diagnosed a 
PTSD of moderate symptomatology and assigned a GAF score of 
55 which is consistent with moderate symptomatology.  The 
claims folder reveals that the veteran is currently suffering 
from several physical difficulties for which he is not 
service-connected and which also contribute to his eroding 
employability over the years.  However, the examiners clearly 
noted that the assigned GAF scores have been solely 
attributed to the veteran's PTSD. 

The veteran is competent to report that a higher evaluation 
is warranted for his service-connected psychiatric 
symptomatology. Layno v. Brown, 6 Vet. App. 465, 470 (1994). 
However, the Board attaches far more probate weight to the 
observations and opinions of professionals skilled in the 
evaluation of psychiatric/psychological disabilities when 
evaluating the evidence.

Therefore, the Board concludes that an evaluation in excess 
of 50 percent for the veteran's PTSD is not warranted.  The 
preponderance of the evidence is against the claim for an 
increased rating for PTSD. Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Total Disability based on Individual unemployability

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age. If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more. If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more. 38 C.F.R. § 4.16(a) (1999).

The veteran's only service-connected disability is his PTSD 
which is rated as 50 percent disabling. It is therefore 
obvious that the veteran does not meet the criteria for a 
total rating for compensation purposes under 38 C.F.R. § 
4.16(a) (1999), discussed above.  However, the Board must 
also consider 38 C.F.R. § 4.16(b) and 3.321(b)(1) (1999), 
permitting such a rating on an extraschedular basis.

In determining whether the veteran is entitled to a total 
disability rating based on individual unemployability, 
neither nonservice-connected disability nor age may be 
considered. Van Hoose v. Brown, 4 Vet. App. 361 (1993). For a 
veteran to prevail on a claim based on unemployability, it is 
necessary that the record reflect some factor which places 
his case in a different category than other veterans with 
equal rating of disability. Furthermore, the question is 
whether the veteran is capable of performing physical and 
mental acts required by employment, not whether the veteran 
can find employment.

The veteran's PTSD is his only disability for the purposes of 
this discussion.  The medical records do not show that the 
veteran's service-connected PTSD disqualifies him from 
regular work activity although he has had numerous conflicts 
with peers and coworkers in the past.  Furthermore, the 
veteran, by his own admission, stated that he stopped working 
as a mason due to diabetes which was affecting his legs.  He 
further acknowledged that he has not received a medical 
opinion that his PTSD solely excludes him from obtaining 
employment.  The Board therefore concludes that the 
preponderance of the evidence establishes that the veteran's 
service- connected PTSD does not prevent him from securing or 
following a substantially gainful occupation.


ORDER

The appeal for an increased rating for service-connected PTSD 
is denied.

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.


		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals

 

